DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the limitation “the spring energy accumulator (111) is either fixed to the housing (20) or coupled to the driving element (60)” is not understood.  The energy accumulator appears to be fixed to both the housing and driving element.
In Claim 1, the limitation “a bistable coupling” is not understood.  It is unclear if the coupling is a single structure or an assembly of structures.  See specification, which reads: “The housing (20), the blocking element (140) movably guided in the pin slider (121), and the driving element (60) are parts of a coupling (150) that is in a stable first operating state (151) in this illustrated position. Such coupling (150) is a positive-locking switchable mechanical coupling (150) in the form of a claw coupling”
In Claim 1, it is unclear how element 140 can be “moved between” the housing and driving element.  The element 140 does appear to move relative to the structures, but does not clearly move between those structures.
Claim 12 recites the limitation "the coupling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, it is unclear if the actuating element and the driving element are the same component, separate components or elements of a particular sub-assembly.
Claim 13 recites the limitation "the coupling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16, element 113 appears to always be connected to driving element 60.  Examiner believes Applicant intends to claim relative motion between these elements rather than “connection”.
In Claim 20, the limitation “normally penetrates” is not understood.  It is unclear if “normally” is intended to mean “usually” or to mean that the piston unit penetrates the push surface in a normal or orthogonal direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmer, U.S. Patent 8,746,422.
Regarding Claim 11, insofar the claim is understood, Zimmer teaches:
		“a housing (11), 
a driving element (see 101) guided in the housing between a parked position (see reference numeral 6) and an end position (see reference numeral 7), 
a spring energy accumulator (see 92) having a first end (see 93) that is connected to
the housing, 
wherein the spring energy accumulator is loaded to a
maximum operating value when the driving element is in the parked position and is unloaded to a residual energy value when the driving element is in the end position (see figs. 2-3); and 
a bistable coupling (see 112 above, see 11, 101, 105) by which a second end (see 113) of the spring energy
accumulator is either fixed to the housing or coupled to the driving element, 
wherein the coupling has a blocking element (see 105) that can 
be moved between the housing and the driving element (60)”
Regarding Claim 12, insofar as the claim is understood, Zimmer teaches:
“the coupling (see 112, see rejection above, see element 101) is an externally actuated switchable claw coupling (see element 88 which is in a claw or elements 109/112 which can be a “claw”), an actuating element (see element 41) of which is the driving element”
Regarding Claim 13, Zimmer teaches:
“the coupling (see above) can be reversed in a path-dependent manner by the
driving element (see figs. 1-3)”
Regarding Claim 14, Zimmer teaches:
“wherein the housing and the driving element limit a coupling stroke of the blocking element in both stable operating states of the coupling (see elongated guide opening 32 of the housing which limits the stroke and appears to satisfy the limitations of the claims)”
Regarding Claim 15, Zimmer teaches:
“the second end of the spring energy accumulator is held in a pin slider (see element 113 which is part of the halves which form element 101 and encompass element 105) encompassing the blocking element”
Regarding Claim 16, insaofar as the claim is understood, Zimmer teaches:
“the driving element is in the parked position, the second end of the spring energy accumulator is coupled to the housing, and wherein, when the driving element is in the end position, the second end of the spring energy accumulator is coupled to the driving element (see elements 101 and 113 in figs. 1-3 which appear to satisfy the limitations of the claim)”

Allowable Subject Matter
Claims 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677